UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1679


BRIAN CHARLES VAETH,

                    Plaintiff - Appellant,

             v.

MAYOR & CITY COUNCIL OF BALTIMORE; FIRE & POLICE EMPLOYEES’
RETIREMENT SYSTEM OF BALTIMORE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:18-cv-01600-ELH)


Submitted: September 24, 2019                               Decided: September 26, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian Charles Vaeth, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brian Charles Vaeth appeals the district court’s order denying relief on his civil

action alleging fraud on the court. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Vaeth v. Mayor

& City Council, No. 1:18-cv-01600-ELH (D. Md. filed May 24, 2019 & entered May 28,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2